DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-9 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 October 2021.

Drawings
The drawings are objected to because of the double comma “,” after “Generating” in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., (US 2016/0241869) in view of Wang (from IDS: US 2014/0086333).

Regarding claim 1: Choi teaches a method for video coding, wherein a multi-layer prediction mode is supported [¶0002 teaches: The present invention relates to methods and apparatus for encoding and decoding a multilayer video], the method comprising: 
generating, at an encoder side, or receiving, at a decoder side, a bitstream corresponding to coded data of current video data in a current layer [¶0082 teaches: image encoder 11 may encode an image sequence of a current layer], wherein the bitstream complies with a bitstream conformance requirement corresponding to both bit depth values for the current layer and a reference layer being the same [¶0124 teaches: may decode each layer stream, based on blocks in a quadtree structure determined according to the HEVC standard (i.e. conformance requirement); and ¶0304 teaches: the encoding may be recursively performed for the coding units having the same depth], and chroma format index values for the current layer and the reference layer being the same [¶0106 teaches: format index indicating one representation format from among a plurality of representation formats; and ¶0112 teaches: the multilayer video encoding apparatus 30 may generate a bitstream that further includes a flag indicating whether or not the representation format index is used and the representation format index; and ¶0207 teaches: obtains an index chroma_format_vps_idc specifying a chroma format.]; [¶0009 teaches: compression efficiency may be improved by using multilayer video encoding and decoding methods], at the encoder side, or decoding at the decoder side [¶0009 teaches: compression efficiency may be improved by using multilayer video encoding and decoding methods], the current video data in the current layer by utilizing reference video data in the reference layer [¶0007 teaches: at least one reference layer by default, is used].
However, it does not appear that Choi explicitly teaches wherein the bitstream complies with a bitstream conformance requirement corresponding to both bit depth values for the current layer and a reference layer being the same, and chroma format index values for the current layer and the reference layer being the same.
In a related field of endeavor, Wang teaches wherein the bitstream complies with a bitstream conformance requirement corresponding to both bit depth values for the current layer and a reference layer being the same [¶0135 teaches: wherein the bitstream complies with a bitstream conformance requirement corresponding to both bit depth values for the current layer and a reference layer being the same, and chroma format index values for the current layer and the reference layer being the same], and chroma format index values for the current layer and the reference layer being the same [¶0265 teaches: each of SPSs that is activated when a bitstream is decoded may include a plurality of general profile compatibility flag syntax elements. Each respective general profile compatibility flag syntax element in each plurality of general profile compatibility flag syntax elements is associated with an index ( e.g., i). Furthermore, corresponding general profile compatibility flag syntax elements are associated with the same index; and ¶0266 teaches: may include a profile_tier_level syntax; and ¶0271 teaches: chroma_format_idc syntax element is identical for all SPSs that are activated when the bitstream is decoded]. 
[Wang, ¶0086]

Regarding claim 2: the essence of the claim is taught above in the rejection of Claim 1.
In addition, Choi teaches wherein the bit depth values for the current layer and the reference layer are derived from bit_depth_minus8 syntax elements in the bitstream, and wherein the bit bit_depth_minus8 syntax correspond to the bit depth values minus 8 for the current layer and the reference layer respectively [¶0232 teaches: bit_depth_luma_minus8, and bit_depth_chroma_minus8 may be inferred from a vps_rep_format_idx[update_rep_format_ idx],1, rep_format() syntax structure including chroma_format_vps_idc, see Table 3 which also states: bit_depth_vps_luma_minus8, and bit_depth_vps_chroma_minus8, respectively].

Regarding claim 3: the essence of the claim is taught above in the rejection of Claim 1.
In addition, Choi teaches wherein the chroma format index values for the current layer and the reference layer are determined according to chroma_format_idc syntax elements in the bitstream [¶022 teaches: an index chroma_format_idc specifying a chroma format is obtained. If the chroma format is a 4:4:4 chroma format (if(chorma_format_idc==3)(sic))], and wherein the chroma_format_idc syntax elements specify chroma sampling relative to luma sampling for the current layer and the reference layer respectively [¶0232 teaches: bit_depth_luma_minus8, and bit_depth_chroma_minus8 may be inferred from a vps_rep_format_idx[update_rep_format_idx],1, rep_format() syntax structure including chroma_format_vps_idc].

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Yoo et al., (US 2020/260070) teaches a method for decoding an image by obtaining prediction mode information and residual related information from a bitstream, deriving prediction samples of a current block by performing prediction based on the prediction mode information, deriving residual samples of the current block based on the residual related information, and generating reconstruction samples of the current block based on the prediction samples and the residual samples, and the residual related information includes a transform skip flag based on a size of the current block and a maximum transform skip size, the transform skip flag represents whether a transform skip is applied to the current block, and information about the maximum transform skip size is obtained from the bitstream.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARNIE A MATT/Primary Examiner, Art Unit 2485